Gray, C. J.
Although the signature of Edward H. Jackson was forged, yet if, knowing all the circumstances as to that signature, and intending to be bound by it, he acknowledged the signature and thus assumed the note as his own, it would bind him, just as if it had been originally signed by his authority, even if it did not amount to an estoppel in pais. Greenfield Bank v. Crafts, 4 Allen, 447. Bartlett v. Tucker, 104 Mass. 336, 341. The answer of the jury to the question of the court shows that they found for the plaintiffs upon this ground, and renders immaterial the instructions given or requested upon the subject of estoppel.
The schedule of creditors, signed by the debtor, was competent evidence, as an admission that his signature tc the note was made by him or by his authority. All doubt as to the admissibility of this evidence, as against his assignee, is dispelled by referring to the provisions of the bankrupt act. The schedule is required to be annexed to and filed with the petition in bank*160ruptcy, and must therefore have been prepared before the commencement of the bankruptcy proceedings, by relation to which the title to the debtor’s property vests in his assignee. U. S. Rev. Sts. §§ 5014, 5044. And if the assignee elects to assume the defence of a suit then pending against the bankrupt, he can only “ defend the same in the same manner and with the like effect as it might have been defended by the bankrupt.” § 5047,

Exceptions overruled. ■